UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7846


JOHNATHAN SIMMONS, a/k/a Jonathan Dale Simmons,

                Plaintiff - Appellant,

          v.

JOHN VICKERS; MICHAEL NAJJAR; WARDEN MCCALL; OFFICER SMITH,
et al,

                Defendants - Appellees.



                            No. 12-7848


JONATHAN DALE SIMMONS,

                Plaintiff - Appellant,

          v.

SCDC; JOHN VICKERS; MICHAEL NAJJAR; WARDEN MCCALL; OFFICER
SMITH,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Aiken.    Terry L. Wooten, District Judge.
(1:09-cv-00653-TLW; 1:09-cv-00858-TLW)


Submitted:   December 20, 2012            Decided:   December 27, 2012
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Dale Simmons, Appellant Pro Se. James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Jonathan   Simmons    appeals   the   district   court’s   order

denying as untimely his motion to alter or amend the court’s

order awarding the Defendants summary judgment on his 42 U.S.C.

§ 1983 (2006) complaint.       We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       Simmons v. Vickers, No. 1:09-cv-

00653-TLW; Simmons v. S.C. Dep’t of Corr., No. 1:09-cv-00858-TLW

(D.S.C. Oct. 3; Oct. 2 2012).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                   3